On petition for rehearing granted we are asked to recede from our former majority opinion filed January 15th, 1946, and to hold that the property involved in this litigation is subject to ad valorem taxation by the City of Jacksonville. It is urged by the appellee in this behalf that no judgment other than an affirmance can now be entered in view of an opinion by the United States Supreme Court filed since the original hearing in this cause, holding that such property is susceptible to state taxation. See S. R. A. Inc., Petitioner v. State of Minnesota, cases 254 and 255, filed March 25, 1946.
Our original opinion in this case was bottomed on two propositions: (1) the property involved, as to which the United States held legal title, was immune from state or municipal *Page 565 
ad valorem taxation under the Federal decisions; (2) The property involved was exempt from state or municipal ad valorem taxation, under Florida statutes.
We are of the view that the recent decision of the United States Supreme Court, cited above, now makes it clear that the property involved is not immune from State or municipal taxation, as was held in our former opinion. However, we do not consider that the decision has affected the question whether or not property as to which the United States has legal title isexempt from state or municipal taxation under prevailing Florida law.
We hold, therefore, on authority of S. R. A. Inc., Petitioner v. State of Minnesota, supra, that we must now recede from our former holding that under the facts of the case the property isimmune from state or municipal taxation; and in this particular the former opinion is modified. We adhere to our former view, however, that the property involved is exempt from state or municipal taxation so long as the legal title thereto remains in the United States, or until the vendee under the contract for purchase has acquired a complete equity in the lands or has otherwise become entitled to a deed to the whole property interest.
From the conclusions reached, it is our view that the decree appealed from should be reversed.
THOMAS, J., concurs.